DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 9/13/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 10-11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider replacing the term “the” with “a”.
The phrase “in an amount” in Claim 5, lines 1-2 is vague and indefinite as it is unclear whether the amount is based on weight or volume or something else.
The phrase “… liquid dietary fiber product … a packet sealed to contain the dietary fiber in the aqueous liquid” in Claim 10 is vague and indefinite as it is unclear whether the “liquid dietary fiber product” includes the packet or something else as the packet does not appear to be liquid.
The phrase “… liquid dietary fiber product … a packet sealed to contain the dietary fiber in the aqueous liquid” in Claim 10 is vague and indefinite as it is unclear whether the packet only contains the fiber and not the liquid.
The phrase “shelf stable” in Claim 13, line 2 is vague and indefinite as it is unclear what is the differences between a product that is “shelf stable” and a product that is not stable.  The reference at paragraph [0014] to “shelf stable” is with respect to a “packaged product”, however, there is no definition of “shelf stable” regarding the product per Claim 13.
The phrase “wherein the liquid dietary fiber product has a viscosity of less than 250 centipoise” in Claim 14 is vague and indefinite as it is unclear what is the reference temperature for the viscosity.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 105249072).
The claims are interpreted as being directed to a fiber product and not a packet or a method of making or using.  The language directed to anything other than the product is interpreted to the extent that it further describes the product.
Regarding Claim 1, Huang (‘072) teaches a liquid dietary fiber product (See Abs., Claim 5.) comprising: dietary fiber in an aqueous liquid, wherein the dietary fiber is from at least three dietary fiber sources (See Abs., Claim 5, gellan gum, locust bean gum, xanthan gum, galactomannan, apple.), however, fails to expressly disclose a concentration of at least 5 g of the dietary fiber per 60 mL of the aqueous liquid.
Huang (‘072) teaches adding 37 grams of galactomannan fiber and amounts of other fibers (See Claim 5.) and adding 380 mL of aqueous water (See p. 4, l. 1+.) which foreseeably and obviously equates to the claimed concentration.  It would have been within the skill set of a person having ordinary skill in the art at the time of filing to adjust the amount of ingredients to provide a profile that is suitable for its intended use.
Regarding Claim 3, Huang (‘072) teaches wherein the at least three dietary fiber sources is at least four dietary fiber sources (See Abs., Claim 5, gellan gum, locust bean gum, xanthan gum, galactomannan, apple.).
Regarding Claim 8, Huang (‘072) teaches wherein the aqueous liquid is water (See p. 4, l. 1+.).
Regarding Claim 9, Huang (‘072) teaches wherein the aqueous liquid comprises a citrate buffer (See Abs., p. 3, l. 1+, p. 4, l. 11+, p. 6, l. 14+.).
Regarding Claim 10, Huang (‘072) teaches a product (See Abs., Claim 5.). 
The packet language is not interpreted as being part of the fiber product as it is not fiber or anything that is edible and not limiting.  The product could foreseeably and obviously be placed in a product as desired as nearly all if not all edible liquid products could.
Regarding Claim 11, Huang (‘072) teaches a product (See Abs., Claim 5.).
The packet language is not interpreted as being part of the fiber product as it is not fiber or anything that is edible and not limiting.  The product could foreseeably and obviously be placed in a product as desired as nearly all if not all edible liquid products could.
Regarding Claim 12, Huang (‘072) teaches the product discussed above, however, fails to expressly disclose further comprising at least 30 mg of calcium per 60 mL of the aqueous fluid.
Applicant does not set forth any non-obvious unexpected results for providing the claimed amount of calcium over another.  It would have been foreseeable and obvious to a person having ordinary skill in the art to provide an effective amount of calcium, including the amount claimed, that is effective for providing a healthy composition that is usable as intended.
Regarding Claim 13, Huang (‘072) teaches the product discussed above, however, fails to expressly disclose wherein the liquid dietary fiber product is shelf stable.
The “shelf stable” language is broad and generic.  The disclosure as filed does not define the scope with respect to the language in this claim.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing Huang’s (‘072) product would be shelf stable as the composition is the same as claimed.
Regarding Claim 14, Huang (‘072) teaches the product discussed above, however, fails to expressly disclose wherein the liquid dietary fiber product has a viscosity of less than 250 centipoise.
The claimed viscosity range is very broad and includes virtually all reasonable viscosities.
A temperature for the claimed viscosity is not set forth in the claims, thus, the temperature can be any.  Viscosity is known to vary with temperature.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing Huang’s (‘072) product would have the claimed viscosity as the composition is the same.
Claim(s) 2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 105249072) in view of Zhang (CN 102178291).
Regarding Claim 2, Huang (‘072) teaches the product discussed above wherein the dietary fiber is from dietary fiber sources including gellan gum, locust bean gum, xanthan gum, galactomannan, apple, however, fails to expressly disclose wherein the at least three dietary fiber sources are selected from the group consisting of banana flakes, galactooligosaccharides, short-chain fructooligosaccharides, resistant maltodextrin, amidated low methoxy pectin, and gellan gum.
 Applicant does not set forth any non-obvious unexpected results for selecting one combination over another.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to select any healthy fibers, including from the claimed range, that are effective for providing a suitable product.  The selection of fibers would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 4, Huang (‘072) teaches the product discussed above, however, fails to expressly disclose wherein one of the at least three dietary fiber sources is banana flakes.
Zhang (‘291) teaches dietary rich aqueous liquid wherein the dietary fiber is sourced from bananas to provide a drink with improved nutrition, flavorful, moderate sweet taste (See Abs., paras. 1-5, 13, Claim 1.).
Applicant does not set forth any non-obvious unexpected results for selecting one combination over another.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to select any healthy fibers including dietary fibers sourced from bananas as taught by Zhang (‘291) for Huang’s (‘072) product to provide a product with improved nutrition, flavorful, moderate sweet taste. The selection of fibers would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 5, Huang (‘072) teaches the product discussed above, however, fails to expressly disclose wherein the banana flakes are present in an amount greater than any other of the at least three dietary fiber sources.
Applicant does not set forth any non-obvious unexpected results for selecting one relative amount of fibers aver another.
Zhang (‘291) teaches dietary rich aqueous liquid wherein the dietary fiber is sourced from bananas to provide a drink with improved nutrition, flavorful, moderate sweet taste (See Abs., paras. 1-5, 13, Claim 1.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to select any relative amount of healthy fibers including high amounts dietary fibers sourced from bananas as taught by Zhang (‘291) for Huang’s (‘072) product to provide a product with improved nutrition, flavorful, moderate sweet taste. The selection of fibers would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 6, Huang (‘072) teaches the product discussed above, however, fails to expressly disclose wherein the banana flakes provide at least 5%, by weight, of the dietary fiber in the liquid dietary fiber product.
Applicant does not set forth any non-obvious unexpected results for selecting one amount of fibers aver another.
Zhang (‘291) teaches dietary rich aqueous liquid wherein the dietary fiber is sourced from bananas to provide a drink with improved nutrition, flavorful, moderate sweet taste (See Abs., paras. 1-5, 13, Claim 1.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to select any amount of healthy fibers including high amounts dietary fibers sourced from bananas as taught by Zhang (‘291) for Huang’s (‘072) product to provide a product with improved nutrition, flavorful, moderate sweet taste. The selection of fibers would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 7, Huang (‘072) teaches the product discussed above, however, fails to expressly disclose wherein the concentration is at least 5 g of the dietary fiber per 45 mL of the aqueous liquid.
However, Huang (‘072) teaches adding 37 grams of galactomannan fiber and amounts of other fibers (See Claim 5.) and adding 380 mL of aqueous water (See p. 4, l. 1+.).
Zhang (‘291) teaches dietary rich aqueous liquid having 30 parts fruit pulp and 69 parts water (See Abs., claim 1) wherein the dietary fiber is sourced from bananas to provide a drink with improved nutrition, flavorful, moderate sweet taste (See Abs., paras. 1-5, 13, Claim 1.).  The combined amount of fibers as taught by Huang (‘072) and Zhang (‘291) foreseeably and obviously equates to the claimed concentration.  It would have been within the skill set of a person having ordinary skill in the art at the time of filing to adjust the amount of ingredients to provide a profile that is suitable for its intended use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
September 19, 2022